63 U.S. 192 (1859)
22 How. 192
SAMUEL VERDEN, APPELLANT,
v.
ISAAC COLEMAN.
Supreme Court of United States.

Mr. Justice CATRON delivered the opinion of the court.
Coleman sued Verden in a State court of Indiana, on a note of hand, and a mortgage of lands, to secure its payment. On various pleadings and proofs, the cause was submitted for judgment to the court, the parties having dispensed with a jury. Judgment was rendered against Verden, who appealed to the Supreme Court of Indiana. There the judgment of the circuit was affirmed.
This occurred on the 26th day of June, 1858. And then we find the following entry of record: "And afterwards, to wit, at a court began and held on the 24th of May, 1858, and continued from day to day till July 16th, 1858, at which time come the appellant, by Hon D. Mace, his attorney, and prays an appeal to the United States Supreme Court, which prayer is granted."
*193 Bond was given to prosecute the appeal, and the clerk certifies the record to be a true copy of the proceedings.
No appeal can be taken from the final decision of a State court of last resort, under the twenty-fifth section of the judiciary act, to the Supreme Court of the United States. A writ of error alone can bring up the cause. We refer to the appendix of Curtis's Digest for the mode.
It is ordered that the case be dismissed.